DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/05/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 12 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 11, and 12, the claims are indefinite because it is unclear how to perform the steps of determining resistance values, no-load volume values, changes in no-load volumes, and pressure values based solely on the detected pulse rate. From paragraph [0068] 
Examiner notes that claim 14 clarifies this issue and therefore does not have this particular 112(b) rejection applied.
Regarding claim 18, the phrase "like" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
No prior art rejection is applied to claims 1, 11-13, and 15-19 because the prior art fails to teach modeling a plurality of vessels, setting certain vessels with an unchanging no-load volume with respect to time, setting certain vessels with a changing no-load volume with respect to time, setting certain communication pipes with an unchanging resistance with respect to time, setting certain communication pipes with a changing resistance with respect to time, using reference values of the no-load volumes and resistances and pulse rate to identify changes in secondary parameters comprising no-load volumes, and calculating pressures of each of the plurality of vessels from the change in no-load volumes.
However, the claims are not allowed at this time due to the rejections under 112(b), as set forth above.
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments and arguments filed 4/05/2021 with respect to the 35 USC 112(f) interpretations have been fully considered and are persuasive. The interpretation(s) is/are obviated.
Applicant’s amendments and arguments filed 4/05/2021 with respect to the claim objections have been fully considered and are persuasive. The objection(s) is withdrawn.
Applicant’s amendments and arguments filed 4/05/2021 with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive. The claims describe a model applied to the entire circulatory system. The rejection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 4/05/2021 with respect to the 35 USC 112(b) rejection of claims 1, 11, and 12, regarding the indefiniteness of how pulse rate b(t) is sufficient to calculate the parameters in the independent claims, has been fully considered and is not persuasive. While the language provided does clarify how pulse rate b(t) can be used as a singular input at time t, the expression still would require an initial pulse amplitude a(0) from the subject to estimate all future pulse amplitudes. The rejection stands.
Applicant’s amendments and arguments filed 4/05/2021 with respect to the remaining 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793